                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHAN SAPAN, individually and on                Case No. 3:17-cv-03240-JD
                                         behalf of all others similarly situated,
                                   8                    Plaintiff,                          ORDER RE SUMMARY JUDGMENT
                                   9             v.                                         Re: Dkt. No. 64
                                  10
                                         YELP INC.,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jonathan Sapan sued Yelp Inc., under the Telephone Consumer Protection Act, 47

                                  14   U.S.C. § 227 (“TCPA”), for making marketing calls to Sapan’s home number without his consent

                                  15   and while his phone number was listed on the FTC’s national “Do Not Call” registry. Dkt. No. 1.

                                  16   Yelp seeks summary judgment. Dkt. No. 64. The motion is denied.

                                  17          The parties’ familiarity with the record is assumed. Yelp’s motion turns on whether it had

                                  18   an “existing business relationship” with Sapan that would support a potential exemption from

                                  19   liability under the TCPA. See 47 C.F.R. § 64.1200(f)(14)(ii); Dkt. No. 64 at 7. That relationship

                                  20   is defined in pertinent part to mean “a prior or existing relationship formed by a voluntary two-

                                  21   way communication between a person or entity and a residential subscriber” that involved a

                                  22   “purchase or transaction with the entity” within the 18 months preceding the date of the

                                  23   challenged phone calls, or “the subscriber’s inquiry or application regarding products or services

                                  24   offered by the entity within the three months immediately preceding the date of the call, which

                                  25   relationship has not been previously terminated.” 47 C.F.R. § 64.1200(f)(5).

                                  26          As this definition indicates, the issue of whether Sapan and Yelp had an existing business

                                  27   relationship entails a number of factual predicates that the parties hotly dispute. Yelp says all the

                                  28   conditions have been met, while Sapan vigorously denies the existence of any business
                                   1   relationship at all with Yelp. See, e.g., Sapan Decl. at ¶¶ 6-13, Dkt. No. 68-2. Sapan adds that he

                                   2   “hate[s] telemarketing calls” and would never have entered into a relationship with Yelp to receive

                                   3   them. See id. at ¶ 6.

                                   4           On this record, it is clear that the parties have genuine disputes of material fact that

                                   5   preclude summary judgment. The contested evidence, and witness credibility, will need to be

                                   6   decided by a trier of fact.

                                   7           IT IS SO ORDERED.

                                   8   Dated: November 13, 2018

                                   9

                                  10
                                                                                                      JAMES DONATO
                                  11                                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
